Exhibit 10.14

 

January 21, 2005

 

Shalom M. Taragin
6503 Greenspring Avenue
Baltimore, MD 21209

 

Re:                               Severance Agreement and General Release

 

Dear Sonney:

 

We are interested in resolving amicably your separation of employment with the
Company, effective January 21, 2005.  Toward this end, we propose the following
Severance Agreement, which includes a General Release.

 

You may consider our offer for twenty-one (21) days.  If you need a reasonable
amount of additional time, it will be granted upon request.  As with any legal
document, you are encouraged to review this Agreement with an attorney.  You
acknowledge that your termination is an individual termination and not part of a
group termination.

 

Once executed, you will have a seven- (7) day period during which you may revoke
your decision by sending actual notice to the Vice President of Human
Resources.  This agreement shall not become effective or enforceable until after
the seven-day revocation period in accordance with Paragraph 19 below.

 

The proposed terms and conditions of your separation from employment are as
follows:

 

1.                                       In consideration for your General
Release and your agreement to be bound by all terms and conditions of this
Agreement, Williams Scotsman, Inc. (“the Company”) agrees, intending to be
legally bound:

 

(a)  Salary Continuation:  The Company will continue your salary and benefits in
one of the following two ways:

 

Option 1:  The Company will pay you the equivalent of your base salary through
July 31, 2005 at your current rate of pay as of January 21, 2005 ($2,980.77 per
week), less taxes and other deductions required by law. You will receive this
severance in biweekly installments according to the Company’s usual payroll
schedule and via direct deposit.

 

In addition, under this Option (Option 1), the Company will continue your
current insured benefits (health and dental), under the same terms as in effect
on January 21, 2005 through July 31, 2005, provided that while you remain
covered under your current insured benefits plan, you pay your portion of the
premiums on a timely basis.  While receiving severance pay, the Company will
deduct your portion of the premiums from the severance pay pursuant to your
authorization which you are providing by way of this Agreement.  After July 31,
2005, you will be eligible to apply for and continue benefits under COBRA.  
Continued participation in the group health and dental benefits plan pursuant to
COBRA shall be at your sole expense; OR

 

Option 2:  The Company will pay you the equivalent of 75% of your base salary
through October 31, 2005 at the rate of $2,235.57 per week less taxes and other
deductions required by law.  You will receive this severance in biweekly
installments according to the Company’s usual payroll schedule and via direct
deposit.

 

In addition, under this Option (Option 2), the Company will continue your
current insured benefits (health and dental), under the same terms as in effect
on January 21, 2005 through October 31, 2005, provided that while you remain
covered under your current insured benefits plan, you pay your portion of the
premiums on a timely basis.  While receiving severance pay, the Company will
deduct your portion of the premiums from the severance pay pursuant to your
authorization which you are providing by way of this Agreement.  After
October 31, 2005, you will be eligible to apply for and continue benefits under
COBRA.   Continued participation in the group health and dental benefits plan
pursuant to COBRA shall be at your sole expense.

 

 

1

--------------------------------------------------------------------------------


 

BY YOUR SIGNATURE, PLEASE INDICATE WHICH OF THE ABOVE TWO OPTIONS YOU CHOOSE:

 

OPTION 1 (Salary Continuation Only):

 

 

 

Signature

 


OR


 

OPTION 2  (75% Salary Continuation and Benefits Continuation):

 

 

/s/ Shalom Taragin

 

 

Signature

 

(b)  Management Incentive:  Per the terms outlined in the Management Incentive
Compensation Plan, you will be paid the prorated amount of your 2004 management
incentive. Your projected bonus under the plan was $35,000.  The bonus plan was
designed so that bonuses will increase or decrease based on the Company’s EBITDA
performance so it is possible that your bonus will be less than the targeted
amount.  You will receive this amount according to our usual pay schedule for
Management Incentives (estimated payment is by April 2005).

 

(c)  Automobile Allowance:  The Company will continue your current monthly auto
allowance through July 31, 2005.

 

(d) Life Insurance:  Your coverage in the Company’s group life insurance plan
shall terminate on January 31, 2005 in accordance with the terms of the plan. 
Thereafter, you will have an option to convert to an individual policy.

 

(e)  Accrued/Unused Vacation:  The Company will pay out your entire accrued but
unused vacation balance as of January 31, 2005.

 

(f)  Outplacement Services:  The Company will allocate the maximum sum of
$6,000.00 to be applied towards Career Transitional Counseling and other
outplacement/job search services.  This amount may be applied to outplacement
services provided through a vendor of the Company’s selection.  To access this
service, notify Marti Fuller at mhfuller@willscot.com or by calling
1-866-866-1882, to indicate that you are ready to participate in the program. 
If you choose to select your own outplacement/job search items such as
membership fees, training or other job search items selected on your own, the
Company will pay for those (up to the $6,000.00 limit), provided you have prior
approval from William C. Lebuhn or Marti Fuller.

 

(g)  Laptop and Cell Phone:  The Company will agree for you to keep your Company
laptop (with all the current accessories) and cell phone.

 

(h) 401(k) Plan:   You will not forfeit any benefits vested prior to the
termination of your employment under our 401(k) plan, subject to the terms,
conditions and restrictions of such plan.  You will not accrue any additional
benefits after the termination of your employment.  All deferrals and, if
applicable, loan re-payments will stop as of the last regular (non-severance)
payment or the last regular (non-severance) commission payment.   Deferrals and
loan payments cannot be made from severance pay.   If you have a 401(k) loan,
you will be required to pay the loan in full within 30 days of your termination
date.  If it is not paid in full by the end of the calendar year, you will
receive a 1099-R form from the 401(k) provider and that loan will be treated as
income for this calendar year.   According to legal requirements, additional
information on the 401(k) plan will be forthcoming.

 

(i) Confidentiality:  Payments under item 1(a), (b) and (c) are contingent upon
your agreement with and adherence to the Confidentiality provisions outlined in
Paragraphs 6(a) and 8.  Failure to adhere to the terms of the Confidentiality
provisions of this Agreement will result in cessation of all payments outlined
in Paragraph 1(a), (b) and (c).   However the General Release in Paragraph
2(a) will remain in full force and effect.

 

 

2

--------------------------------------------------------------------------------


 

(j) Discovered Improprieties:  During the severance period outlined in this
Agreement, should Williams Scotsman, Inc. discover intentional financial or
other improprieties (such as instances of serious improper behavior including
gross violations of the Company’s EEO policy, Confidential Company Information
Policy or Conflicts of Interest Policy as well as falsification of company
records or similar gross violations) related to your management of or
involvement with any of the Company’s employees, departments or branches, the
Company will cease all payments outlined in Paragraph 1(a), (b) and (c). 
However the General Release in Paragraph 2(a) will remain in full force and
effect.

 

(k)  On-going and Up-coming Company/Branch Litigation:  Payments under item
1(a), (b) and (c) are contingent upon your reasonable and good faith cooperation
and assistance with any business or employment related litigation or claim(s)
that are now known of or that may develop during this severance period,
including but not limited to providing the Company with assistance in gathering
factual information, interpreting company documents and giving truthful
testimony in legal proceedings.  If you fail to cooperate in said activities,
the Company will cease all payments outlined in Paragraph 1(a), (b) and (c).  
However the General Release in Paragraph 2(a) will remain in full force and
effect.

 

(l)  Consulting and Project Work:  After January 21, 2005 the Company may
request independent contractor services from you for consulting and project type
work at the rate of $100.00 per hour.  It is expressly understood that as of
January 21, 2005, you will no longer be an employee of Williams Scotsman, Inc.
and any services rendered to the Company after that time will be as an
independent contractor.  You will be solely responsible for tax withholdings on
payments for consulting and project type work.

 

2.                                       (a)                                 
General Release:  In consideration for the Company’s payments and agreements set
forth above in Paragraphs 1(a), (b) and (c) you agree, intending to be legally
bound, to release and forever discharge the Company and any parent, subsidiary,
related or affiliated company, and each of their past, present and future
officers, directors, attorneys, employees, partners, shareholders, insurers,
owners and agents, business plan fiduciaries and agents, and their respective
successors and assigns (collectively “Releasees”), jointly and severally, from
any and all actions, complaints, causes of action, lawsuits or claims of any
kind (collectively “Claims”), known or unknown, asserted or unasserted which
you, your heirs, agents, successors or assigns ever had, now have or hereafter
may have against Releasees arising heretofore out of any matter, occurrence or
event existing or occurring prior to the execution hereof.  This includes but is
not limited to:  any claims relating to or arising out of your employment with
and/or the termination of employment with the Company and/or any parent,
subsidiary, related or affiliated company; any claims for unpaid or withheld
wages, severance, benefits, bonuses, commissions, stocks, stock options, stock
payments of any kind and/or other compensation of any kind including deferred
compensation; any claims for attorneys’ fees, costs or expenses; any claims of
discrimination and/or harassment based on age, sex, race, religion, color,
creed, disability, handicap, citizenship, national origin, ancestry, sexual
preference or orientation, or any other factor protected by Federal, State or
Local law (including, but not limited to, the Age Discrimination in Employment
Act, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, and any Maryland, or other state
anti-discrimination laws) or any claims of retaliations thereunder; any claims
for reemployment or reinstatement; any claims arising under the Employee
Retirement Income Security Act (“ERISA”); any claims under the Family & Medical
Leave Act or other federal, state or local laws governing leaves of absence; any
claims under the National Labor Relations Act or the Sarbanes-Oxley Act; any
claims for violation of public policy; any claims for emotional distress or pain
and suffering; any claims for retaliation and/or any whistle blower claims;
and/or any other statutory or common law claims, now existing or hereinafter
recognized, including, but not limited to, breach of contract, libel, slander,
fraud, infliction of emotional distress, wrongful discharge, breach of covenant
of good faith and fair dealing, promissory estoppel, equitable estoppel and
misrepresentation.

 

(b)  You agree to adhere to the confidentiality provisions outlined in
Paragraphs 6(a) and 8.  You acknowledge and agree that any breach or threatened
breach of these provisions will cause irreparable injury and incalculable harm
to the Company and the Company shall accordingly be entitled to injunctive and
other equitable relief for such breach or threatened breach and that resort by
the Company to such injunctive or other equitable relief shall not be deemed a
waiver or limitation on any right or remedy which the Company may have with
respect to such breach or threatened breach.  You acknowledge that should any
breach of the provisions in Paragraphs 6(a) and 8 or of any part of this
section occur, that any and all payments from the Company shall cease, interest
in all stock options will be nullified and the Company shall have no further
financial obligation to you.  However the General Release in Paragraph 2(a) will
remain in full force and effect.

 

(c)  You agree to cooperate and assist with any business or employment related
litigation or claim(s) that are now known of or that may develop during this
severance period, including but not limited to providing the Company with
assistance in gathering factual information, interpreting company documents and
giving truthful testimony in legal proceedings.

 

 

3

--------------------------------------------------------------------------------


 

3.  The General Release in Paragraph 2 above does not apply to any claims to
enforce this Agreement or to any claims arising out of any matter, occurrence or
event occurring after the execution of this Agreement.

 

4.  You acknowledge and agree that the Company’s payments and agreements under
Paragraph 1(a), (b) and (c) above are not required by any policy, plan or prior
agreement and constitute adequate consideration to support your General Release
in Paragraph 2 above.

 

5.   In the event you elect not to execute this Agreement, the following shall
apply:

 

(a)                                  Your last day of employment will be
January 21, 2005.

 

(b)                                 You will be paid for all days actually
worked prior to the termination of your employment.

 

(c)                                  Your coverage in the Company’s current
insured benefits (health and dental) plan will terminate on January 31, 2005 in
accordance with the terms of the plan.  However, you will be eligible to
continue to participate in the Company’s current insured benefits plan at your
expense pursuant to COBRA, subject to COBRA’s eligibility requirements and other
terms, conditions, restrictions and exclusions.  You will receive additional
information about your COBRA rights shortly.

 

(d)                                 Your coverage in the Company’s life
insurance plan shall terminate on January 31, 2005 in accordance with the terms
of the plan.  Thereafter, you will have an option to convert to an individual
policy.

 

(e)                                  You will not forfeit any benefits vested
prior to the termination of your employment under our 401(k) plan, subject to
the terms, conditions and restrictions of such plan.  You will not accrue any
additional benefits after the termination of your employment.  All deferrals
and, if applicable, loan re-payments will stop as of the last regular
(non-severance) payment or the last regular (non-severance) commission
payment.   Deferrals and loan payments cannot be made from severance pay.   If
you have a 401(k) loan, you will be required to pay the loan in full within 30
days of your termination date.  If it is not paid in full by the end of the
calendar year, you will receive a 1099-R form from the 401(k) provider and that
loan will be treated as income for this calendar year.   According to legal
requirements, additional information on the 401(k) plan will be forthcoming.

 

(f)                                    You will receive payment for all accrued
but unused vacation pay.

 

(g)                                 You will not be eligible for the Management
Incentive payment as outlined in Paragraph 1(b), the Automobile Allowance
outlined in Paragraph 1(c), outplacement services as outlined in Paragraph
1(f) or retention of the Company cell phone and laptop as outlined in Paragraph
1(g).

 

6.                                       Regardless of whether you execute this
Agreement:

 

(a)  You are prohibited from knowingly and/or deliberately using or disclosing
confidential and/or proprietary information which you acquired in the course of
your employment with the Company and which is not generally known by or readily
accessible to the public.  If you use or disclose information which you acquired
in the course of your employment and which you know or should know is not
generally known by or readily accessible to the public, it will be presumed
conclusively that your prohibited use or disclosure was knowing and/or
deliberate. In particular, and by way of example only, such confidential and/or
proprietary information cannot be disclosed to any supplier, contractor,
subcontractor, customer, competitor or any other entity with which the Company
does business or competes for business.  Such confidential and/or proprietary
information includes, but is not limited to:  financial data, prices, costs,
bids, estimates, plans, blueprints, drawings and project descriptions; legal,
accounting, marketing and business plans, strategies and techniques; trade
secrets and other formulas; and the identity of customers, suppliers, vendors or
potential customers.

 

(b)   In the event you receive a request or demand, orally, in writing,
electronically or otherwise, for the disclosure or production of information
which you acquired in the course of your employment which is not generally known
by or readily accessible to the public, you must notify immediately, in writing,
via certified mail, the Company’s Vice-President of Human Resources at the
following address:  8211 Town Center Drive, Baltimore, Maryland 21236.  Any and
all documents relating to the request or demand shall be included with the
notification.  You shall wait a minimum of ten (10) days (or the maximum time
permitted by legal processes if less) after sending the letter before making a
disclosure or production to give the Company time to determine whether the
disclosure or production involves confidential and/or proprietary information,
in which event the Company may seek to prohibit and/or restrict the production
and/or disclosure and/or to obtain a protective order with regard thereto.  This
provision covers, but is not limited to, requests or demands in connection with
judicial, administrative, arbitration and all other adversarial proceedings.  If
the request or demand is in conjunction with judicial, administrative,
arbitration or other adversarial proceedings, copies of all correspondence
regarding the request or demand shall be included with the information sent to
the Vice-President of Human Resources.

 

 

4

--------------------------------------------------------------------------------


 

(c) Prior to the termination of your employment and as a condition precedent to
receiving severance payments and other benefits as set forth in Paragraph 1 (a),
(b) and (c) above, you must return to the Company, retaining no copies, all
Company property (excluding the items mentioned in Paragraph 1(g)), keys,
documents, forms, correspondence, computer programs, memos, disks, etc.

 

7.  Except as expressly provided for in this Agreement, you shall not be
eligible for any compensation from the Company or Company-paid benefits
subsequent to the termination of your employment.

 

8.  You agree that, at all times, the existence, terms and conditions of this
Agreement will be kept secret and confidential and will not be disclosed
voluntarily to any third party, except to the extent required by law, to enforce
the Agreement or to obtain confidential legal, tax or financial advice with
respect thereto.

 

9.  Nothing in this Agreement shall result in the forfeiture of any vested
benefits, or waive any Claims with regard to any vested benefits, under any
Company retirement, 401(k), profit-sharing or other deferred compensation plans.

 

10.  You agree that you will not make any negative comments or disparaging
remarks, in writing, orally or electronically, about the Company or any other
Releasee and their respective officers, directors, employees and agents and
their respective products and services.  However, nothing in this Agreement
shall be interpreted to restrict your right and obligation to testify
truthfully.

 

11.  You agree that, for a period of one (1) year following the termination of
your employment, you will not solicit or otherwise encourage any employee of the
Company to terminate his or her employment with the Company in order to work
with or for you or any other person or entity.

 

12.  You agree that you will not apply for employment or reemployment with the
Company or any parent, subsidiary, related or affiliated company.  In the event
that you seek employment and/or reemployment in violation of this provision, the
Company or any parent, subsidiary, related or affiliated company shall have no
obligation to employ you or reemploy you, and the failure or refusal to employ
you or reemploy you shall not be deemed to be unlawful retaliation or
discrimination against you.

 

13.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.  Further, the parties hereby agree that the venue
for any action, suit or proceeding related to or arising out of this Agreement
will be Baltimore County, Maryland.  The parties agree and consent that the
Circuit Court for Baltimore County shall have exclusive jurisdiction over any
action, suit or proceeding related to or arising out of the Severance Agreement
and that the parties irrevocably submit to the jurisdiction of that court.

 

14.  Nothing in this Agreement shall be construed as an admission or concession
of liability or wrongdoing by the Company or you or any other Releasee as
defined above.  Rather, the proposed Agreement is being offered for the sole
purpose of settling amicably any and all possible disputes between the parties.

 

15.  If any provision in this Agreement or the application thereof is construed
to be overbroad, then the court making such determination shall have the
authority to narrow the provision as necessary to make it enforceable and the
provision shall then be enforceable in its narrowed form.  Moreover, each
provision in this Agreement is independent of and severable from each other.  In
the event that any provision in this Agreement is determined to be legally
invalid or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, the affected provision (s) shall be stricken from
the Agreement, and the remaining terms of the Agreement and its enforceability
shall remain unaffected thereby.

 

16.  This Agreement constitutes the entire agreement between the parties and
supersedes any and all prior agreements, written or oral, expressed or implied. 
Moreover, this Agreement may not be amended, except by an instrument in writing
signed by all of the parties hereto.

 

 

5

--------------------------------------------------------------------------------


 

17.  You agree and represent that:

 

(a)                                  You have read carefully the terms of this
Agreement, including the General Release;

 

(b)                                 You have had an opportunity to and have been
encouraged to review this Agreement, including the General Release, with an
attorney;

 

(c)                                  You understand the meaning and effect of
the terms of this Agreement, including the General Release;

 

(d)                                 You were given as much time as you needed (a
minimum of 21 days) to determine whether you wished to enter into this
Agreement, including the General Release;

 

(e)                                  The entry into and execution of this
Agreement, including the General Release, is of your own free and voluntary act
without compulsion of any kind;

 

(f)                                    No promise or inducement not expressed
herein has been made to you; and

 

(g)                                 You have adequate information to make a
knowing and voluntary waiver.

 

18.  This agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns.

 

19.  If you execute this Agreement, you will retain the right to revoke it for
seven (7) days.  To revoke the Agreement, you must send a certified letter to
Bernard G. Bena, Vice-President of Human Resources at 8211 Town Center Drive,
Baltimore, MD 21236.  The letter must be post-marked within 7 days of your
execution of the Agreement.  If the 7th day is a Sunday or holiday, then the
letter must be post-marked on the following business day.  If you revoke this
letter in a timely basis, you will not be eligible for the payments and benefits
described in paragraphs 1(a), (b), (c) and (g) above.

 

If you agree with the proposed terms as set forth above, please sign this letter
indicating that you understand, agree with and intend to be bound by such terms.

 


WILLIAMS SCOTSMAN, INC.

 

 

/s/ William C. Lebuhn

 

William C. Lebuhn

Senior Vice-President, Chief Administrative Officer

Williams Scotsman, Inc.

 

UNDERSTOOD AND AGREED,

INTENDING TO BE LEGALLY BOUND:

 

/s/ Shalom Taragin

 

Shalom M. Taragin

 

1/27/05

 

Date

 

/s/ William C. Lebuhn

 

Witness

 

 

6

--------------------------------------------------------------------------------